Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 and 7-17 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 8 and claim 16, lines 8-9, the phrase “in a direction of a second part” is indefinite in its meaning and scope, as it is unclear what defines the “direction” of the second part, the direction it closes, its main dimension, or towards the second part. 
In claim 11, line 2, “one of the first or second chambers” is incongruent and indefinite, as the statement “at least one…” should be from a group and not as an alternative. The phrasing should be --one of the first and second chambers--, or --the first chamber or the second chamber--.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9 and 10 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bynoe (7,703,622). Claims 1, 2, 4-6, 8 and 10 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by George (6,386,386). Claims 1, 4 and 10 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wysocki et al. (6,019,242). Claims 1, 4 and 10 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mezey (5,035,563). Each discloses an apparatus comprising a container (10; 14; 12; 32; respectively) having an open top end (closed by 16 and 17; closed by 26; 30; at 49), a closed bottom end (on which 18 is disposed; bottom of 14; 28; 37) and a sidewall (defining 12; outer vertical wall of 14; 20-26; 33-36), a divider (planar walls between 24 and 26; 37; 14; 42) disposed within the container forming a first chamber and a second chamber isolated from the first chamber, and a two-part  lid (16 and 17; 26 with differently colored portions 18 and 20; 16 and 18; 58 and 60) movably secured relative to the open top end of the container by a hinge (about which axis 16 and 17 each move to an open position; 27; 48; 52) such that upon moving a first part (16, see Figure 12; see Figure 2, one colored part of 26; 16; 58) from a first closed position (see Figure 2; see Figure 1; see Figure 1; see Figure 1) to a second open position (see Figures 11 and 12; see Figure 2; see Figure 3; see Figure 3 or lifting 58 manually) the first chamber is accessible and the first part rotates about the hinge in a direction (folding direction of the second part or toward the disposition of the second part; rotated in the direction towards 18; rotated in the direction towards 60) of a second part (17, same folding direction; other colored part of 26; 18; 60).  

As to claim 4, Bynoe and George each disclose a lid distinguishable in two parts where a first part covers the first chamber and a second part covers the second chamber. 
As to claims 5 and 6, Bynoe and George each disclose the lid operably connected to the foot pedal to open the parts from closed to open. 
As to claim 7, Bynoe discloses the foot pedal (14 and 15) configured to enable independent movement of each part of the lid. 
As to claim 8, George discloses the foot pedal configured to operate the two part lid in unison one with the other.
As to claim 9, Bynoe discloses the divider formed on an inner container sized and shaped to be received in the container to define the first and second chambers. 
As to claim 10, each discloses the chambers each inherently sized to receive an imaginary roll of toilet paper.  
As to claim 14, each discloses the second part may be hand operated to move from the first closed position to the second open position.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 2 and 4-8 are finally rejected under 35 U.S.C. 103 as being unpatentable over Wysocki et al. and Mezey in view of O’Brien et al. (2006/0243731). Wysocki et al. and Mezey do not disclose a foot pedal connected to the two-part lid to move the two-part lid from closed to open and vice versa. However, O’Brien et al. disclose a similar apparatus with a foot pedal (33 and/oror 36) connected to a two-part lid to move the two-part lid from closed to open and vice versa. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either one of Wysocki et al. and Mezey with a foot pedal connected to a two-part lid to move the two-part lid from closed to open and vice versa as claimed, as such a modification would predictably allow one to employ their foot to open the lid without employing one’s hands.   
As to claim 4, Wysocki et al. and Mezey each disclose a lid distinguishable in two parts where a first part covers the first chamber and a second part covers the second chamber. 
As to claims 5 and 6, Wysocki et al. and Mezey each disclose the lid operably connected to the foot pedal to open the parts from closed to open. 
As to claims 7 and 8, O’Brien et al. disclose the foot pedal (33 and 36) configured to enable independent or unison movement of each part of the lid. 

Claim 10 is finally rejected under 35 U.S.C. 103 as being unpatentable over any one of the references employed against claim 1 further in view of Dermo (8,328,019). .  
 
Claim 11 is finally rejected under 35 U.S.C. 103 as being unpatentable over any one of the references employed against claim 1 further in view of Capetillo et al. (2016/0137412). The base references do not disclose an inner additional pocket. However, Capetillo discloses providing an additional inner pocket (120) for receiving additional discrete content in each pocket. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any one of the base references with additional pockets as suggested by Capetillo et al. as claimed, as such a modification would predictably allow discrete storage for any intended content, including segregated feminine hygiene products if so chosen.   

Claims 12 and 13 are finally rejected under 35 U.S.C. 103 as being unpatentable over any one of the references employed against claim 1 further in view of Faust (4,902,482). The base references do not disclose an ultraviolet light. However, Faust discloses using an ultraviolet light (46) to assist sterilization of waste products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any one of the base references with an ultraviolet light in .  

Claims 3 and 15 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as employed above under 102 or 103 against claims 2 and 13 above and further in view of Yang et al. (8,418,869). The base references do not disclose a dampener for the at least one lid. However, Yang et al. (‘869) disclose it was known to provide a lid dampener for a similar at least one lid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any one of the base references with a lid dampener as claimed, as such a modification would predictably dampen movement of the lid for sound and movement.  

Claims 16 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Bynoe (7,703,622) in view of Chang (2018/0110893). Claims 16 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over George (6,386,386) in view of Chang (2018/0110893). Claims 16 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Wysocki et al. (6,019,242) in view of Chang (2018/0110893). Claims 16 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Mezey (5,035,563) in view of Chang (2018/0110893). Bynoe, George, Wysocki et al. and Mezey each discloses a waste receptacle comprising a container (10; 14; 12; 32; respectively) having an open top end (closed by 16 and 17; closed by 26; 30; at 49), a closed bottom end (on which 18 is disposed; bottom of 14; 28; 37) and a sidewall (defining 12; outer vertical wall of 14; 20-26; 33-36), a divider (planar walls between 24 . 
As to claim 17, since two discrete chambers are provided, to merely duplicate the ultraviolet light for each discrete chamber would have been obvious to one of ordinary 
 
13.	Applicant’s arguments with respect to claims 1-15 as amended have been considered but are moot because the new grounds of rejection with respect to Wysocki et al. and Mezey do not rely on the reference or combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The grounds of rejection previously made have been overcome, but not in view of Bynoe and George, alone or in previous combinations due to the use of the indefinite phrasing “in a direction of a second part”, and as such remain viable. 
	The Terminal Disclaimer has been accepted and all double patenting rejections are overcome. 

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                 	 
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG